 Case 16-50003            Doc 111         Filed 10/05/20 Entered 10/05/20 11:40:00             Desc Main
                                           Document Page 1 of 9

    FILED & JUDGMENT ENTERED
           Steven T. Salata


                October 5 2020


      Clerk, U.S. Bankruptcy Court
     Western District of North Carolina
                                                                                _____________________________
                                                                                          Laura T. Beyer
                                                                                  United States Bankruptcy Judge




                               UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     STATESVILLE DIVISION

 IN RE:                                                  )   Bankruptcy Case No. 16-50003
                                                         )   Chapter 7
 NORTHWESTERN, INC.,                                     )
                                                         )
                                      Debtor.            )

                           ORDER APPROVING TRUSTEE’S FINAL REPORT
                             AND APPLICATIONS FOR COMPENSATION

        John W. Taylor, the Trustee herein, having heretofore filed in this matter his Trustee’s Final

Report and Applications for Compensation (“Final Report”), and it appearing from examination of the

Final Report of the Trustee that the Final Report is correct, and it further appearing therefrom that the

same should be allowed, approved and confirmed, and all Applications and Motions should be granted; it

is therefore,

        ORDERED that all the Trustee's commissions and reimbursement of the Trustee’s expenses in

this case, and all applications therefore, including any prior interim applications and payments thereunder,

are approved, ratified and confirmed, and payment is directed, in the aggregate amounts shown on the

attached Trustee’s Proposed Distribution; and it is

        FURTHER ORDERED that all motions for approval of professional fees and expenses are

approved, and the Trustee is authorized to make payment in the amounts shown on the attached Trustee’s

Proposed Distribution; and it is
 Case 16-50003            Doc 111     Filed 10/05/20 Entered 10/05/20 11:40:00                  Desc Main
                                       Document Page 2 of 9


            FURTHER ORDERED that, except as previously ordered, the Trustee is authorized to abandon

or destroy any books and records of the debtors not claimed within thirty (30) days of the date of this

Order, and is authorized to abandon or destroy property of the debtors disclosed in the bankruptcy

schedules or identified in this bankruptcy proceeding and not otherwise liquidated for the estate; and it is

            FURTHER ORDERED that claims are allowed as shown on the attached Trustee’s Proposed

Distribution; and it is

            FURTHER ORDERED that the Trustee's accounting is approved as filed with the Final Report;

and it is

            FURTHER ORDERED that the Trustee's Final Report is in all respects allowed, approved and

confirmed, the Trustee is discharged and released from any liability to any governmental or other entity

for any claims, including any levies, taxes, penalties or interest; and it is

            FURTHER ORDERED that the Trustee is authorized and directed to make all disbursements

shown on the attached Trustee’s Proposed Distribution; and it is

            FURTHER ORDERED that upon distribution of the funds of the estate as herein provided and

the expiration of that period as set forth in 11 U.S.C. Section 347, the Trustee shall promptly file his

report pursuant to Bankruptcy Rule 3011 and proceed to close the administration of the bankruptcy estate.




This Order has been signed                                                      United States Bankruptcy Court
electronically. The judge's
signature and court's seal
appear at the top of the Order.
            Case 16-50003              Doc 111           Filed 10/05/20 Entered 10/05/20 11:40:00                     Desc Main
                                                          Document Page 3 of 9



Printed: 05/17/20 3:24 PM                                                                                                            Page: 1
                                                     Claims Distribution Register
                                          Case:         16-50003 NORTHWESTERN, INC.

                              Claimant /                                  Amount            Amount       Paid to         Claim        Proposed
Claim#     Date      Pri            UTC              / Memo                Filed            Allowed       Date          Balance       Payment

Admin Ch. 7 Claims:
          01/08/16   200 EDWARD P. BOWERS-Exp.                             $ 223.14          $ 223.14     $ 223.14          $ 0.00          $ 0.00
                         Middleswarth, Bowers & Co., L.L.P.
                         219 Wilmot Drive
                         Gastonia, NC 28054
                           <3420-00 Accountant for Trustee Expenses (Other Firm)>
                           MEMO: Expenses allowed per Order entered 1/31/17 (Docket No. )

          01/08/16   200 EDWARD P. BOWERS-Exp.                              $ 24.40           $ 24.40        $ 0.00        $ 24.40         $ 24.40
                         Middleswarth, Bowers & Co., L.L.P.
                         219 Wilmot Drive
                         Gastonia, NC 28054
                           <3420-00 Accountant for Trustee Expenses (Other Firm)>
                           MEMO: Final accountant expenses.

          01/08/16   200 EDWARD P. BOWERS-Fees                          $ 21,937.50      $ 21,937.50     $ 9,776.86    $ 12,160.64     $ 12,160.64
                         Middleswarth, Bowers & Co., L.L.P.
                         219 Wilmot Drive
                         Gastonia, NC 28054
                           <3410-00 Accountant for Trustee Fees (Other Firm)>
                           MEMO: Fees allowed per Order entered 31/17 (Docket No. 90).

          01/08/16   200 EDWARD P. BOWERS-Fees                           $ 1,409.50         $ 1,409.50       $ 0.00     $ 1,409.50      $ 1,409.50
                         Middleswarth, Bowers & Co., L.L.P.
                         219 Wilmot Drive
                         Gastonia, NC 28054
                           <3410-00 Accountant for Trustee Fees (Other Firm)>
                           MEMO: Final accountant fees.

          01/08/16   200 Iron Horse Auction Co., Inc.                    $ 9,025.24         $ 9,025.24   $ 9,025.24         $ 0.00          $ 0.00
                         P.O. Box 1267
                         Rockingham, NC 28379
                           <2990-00 Other Chapter 7 Administrative Expenses>
                           MEMO: Approved fees per Order entered 8/29/16 (Docket no. 72).

          05/16/20   200 JOHN W. TAYLOR PC - EXPENSES                    $ 4,928.74         $ 4,928.74       $ 0.00     $ 4,928.74      $ 4,928.74
                         JOHN W. TAYLOR PC
                         4600 Park Road, Suite 420
                         Charlotte, NC 28209
                           <3120-00 Attorney for Trustee Expenses (Trustee Firm)>
                           Final Attorney Expenses

          01/08/16   200 JOHN W. TAYLOR PC - FEES                               $ 0.00          $ 0.00       $ 0.00         $ 0.00          $ 0.00
                         4600 Park Road
                         Ste 420
                         Charlotte, NC 28209
                           <3110-00 Attorney for Trustee Fees (Trustee Firm)>
                           MEMO: Final attorney fees.
            Case 16-50003                 Doc 111       Filed 10/05/20 Entered 10/05/20 11:40:00                         Desc Main
                                                         Document Page 4 of 9



Printed: 05/17/20 3:24 PM                                                                                                               Page: 2
                                                      Claims Distribution Register
                                            Case:      16-50003 NORTHWESTERN, INC.

                               Claimant /                                Amount              Amount          Paid to        Claim        Proposed
Claim#     Date      Pri             UTC              / Memo              Filed              Allowed          Date         Balance       Payment
          01/08/16   200 Joseph N. Tissue, Special Counsel               $ 4,998.50          $ 4,998.50         $ 0.00     $ 4,998.50      $ 4,998.50
                         Tissue Law Offices, PLLC
                         10612-D Providence Road, PMB 489
                         Charlotte, NC 28277
                           <3210-00 Attorney for Trustee Fees (Other Firm)>
                           MEMO: Final special counsel fees.

          01/08/16   200 Joseph N. Tissue, Special Counsel                    $ 3.70              $ 3.70        $ 0.00         $ 3.70          $ 3.70
                         Tissue Law Offices, PLLC
                         10612-D Providence Road, PMB 489
                         Charlotte, NC 28277
                           <3210-00 Attorney for Trustee Fees (Other Firm)>
                           MEMO: Final special counsel expenses.

          05/16/20   200 John W. Taylor, Trustee                        $ 17,126.72       $ 17,126.72           $ 0.00    $ 17,126.72     $ 17,126.72
                         4600 Park Road, Suite 420
                         Charlotte, NC 28209
                           <2100-00 Trustee Compensation>
                           MEMO: FInal Trustee compensation.

                Total for Priority 200:   100% Paid                     $ 59,677.44       $ 59,677.44      $ 19,025.24    $ 40,652.20     $ 40,652.20

                                      Total for Admin Ch. 7 Claims:     $ 59,677.44       $ 59,677.44      $ 19,025.24    $ 40,652.20     $ 40,652.20

Secured Claims:
15        02/19/16   100 Jack Moore & Associates, Inc.                   $ 3,814.37               $ 0.00        $ 0.00         $ 0.00          $ 0.00
                         2132 Pleasant Plains Rd
                         Matthews, NC 28105
                           <4110-00 Real Estate - Consensual Liens (mortgages, deeds of trust)>
                           MEMO: Disallowed per Order entered 1/2/18.

23        01/08/16   100 Caldwell County Tax Collector                   $ 5,650.14               $ 0.00        $ 0.00         $ 0.00          $ 0.00
                           <4800-00 State and Local Tax Liens (not included in UTC 4700))>
                           MEMO: Disallowed per Order entered 1/2/18.

A         01/08/16   100 Community One Bank, N.A.                       $ 16,844.55       $ 16,844.55      $ 16,844.55         $ 0.00          $ 0.00
                         Attn: Special Assets
                         1017 E. Morehead Street
                         Charlotte, NC 28204
                           <4210-00 Personal Property & Intangibles - Consensual Liens>
                           MEMO: Approved per Order entered 12/16/16 (Docket No. 87).

                Total for Priority 100:   100% Paid                     $ 26,309.06       $ 16,844.55      $ 16,844.55         $ 0.00          $ 0.00

21S-2     02/24/16   520 Internal Revenue Service                       $ 46,871.82       $ 46,871.82           $ 0.00    $ 46,871.82          $ 0.00
                         P.O. Box 7317
                         Philadelphia, PA 19101-7346
                           <4110-00 Real Estate - Consensual Liens (mortgages, deeds of trust)>

                Total for Priority 520:   0% Paid                       $ 46,871.82       $ 46,871.82           $ 0.00    $ 46,871.82          $ 0.00

                                          Total for Secured Claims:     $ 73,180.88       $ 63,716.37      $ 16,844.55    $ 46,871.82          $ 0.00
            Case 16-50003                 Doc 111        Filed 10/05/20 Entered 10/05/20 11:40:00                Desc Main
                                                          Document Page 5 of 9



Printed: 05/17/20 3:24 PM                                                                                                        Page: 3
                                                     Claims Distribution Register
                                            Case:      16-50003 NORTHWESTERN, INC.

                               Claimant /                                 Amount         Amount       Paid to        Claim        Proposed
Claim#     Date      Pri             UTC             / Memo                Filed         Allowed       Date         Balance       Payment

Priority Claims:
3         02/08/16   510 Jennifer Strobel                                 $ 2,906.82     $ 2,906.82     $ 0.00      $ 2,906.82      $ 1,431.13
                         1012 Carter Avenue NE
                         Valdese, NC 28690
                           <5300-00 Wages - § 507(a)(4)>

4         02/08/16   510 Craig D. Strobel                                 $ 2,787.29     $ 2,787.29     $ 0.00      $ 2,787.29      $ 1,372.28
                         1012 Carter Avenue NE
                         Valdese, NC 28690
                           <5300-00 Wages - § 507(a)(4)>

5         02/08/16   510 John W. Charlet IV                               $ 3,617.20     $ 3,617.20     $ 0.00      $ 3,617.20      $ 1,780.87
                         Post Office Box 85
                         Connelly Springs, NC 28612
                           <5300-00 Wages - § 507(a)(4)>

6         02/08/16   510 David JC Thomasson Jr.                           $ 1,749.01     $ 1,749.01     $ 0.00      $ 1,749.01       $ 861.10
                         204 Timber Ridge Drive
                         Lenoir, NC 28645
                           <5300-00 Wages - § 507(a)(4)>

                Total for Priority 510:   49.23348% Paid                 $ 11,060.32    $ 11,060.32     $ 0.00     $ 11,060.32      $ 5,445.38

21P-2     02/24/16   570 Internal Revenue Service                        $ 59,382.62    $ 59,382.62     $ 0.00     $ 59,382.62          $ 0.00
                         P.O. Box 7317
                         Philadelphia, PA 19101-7346
                           <5800-00 Claims of Governmental Units - § 507(a)(8)>

43P       06/28/16   570 NC Department of Revenue                        $ 36,677.00    $ 36,677.00     $ 0.00     $ 36,677.00          $ 0.00
                         Bankruptcy Unit
                         PO Box 1168
                         Raleigh, NC 27602-1168
                           <5800-00 Claims of Governmental Units - § 507(a)(8)>

                Total for Priority 570:   0% Paid                        $ 96,059.62    $ 96,059.62     $ 0.00     $ 96,059.62          $ 0.00

                                           Total for Priority Claims:   $ 107,119.94   $ 107,119.94     $ 0.00    $ 107,119.94      $ 5,445.38

Unsecured Claims:
1         01/15/16   610 Joseph T. Ryerson & Son                          $ 2,291.14     $ 2,291.14     $ 0.00      $ 2,291.14          $ 0.00
                         P. O. Box 905716
                         Charlotte, NC 28290
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

2         01/25/16   610 Fleetcor Technologies                           $ 10,616.44    $ 10,616.44     $ 0.00     $ 10,616.44          $ 0.00
                         16800 Greensport Park Suite 255 N
                         Houston, TX 77060
                           <7100-00 Section 726(a)(2) General Unsecured Claims>
            Case 16-50003              Doc 111          Filed 10/05/20 Entered 10/05/20 11:40:00             Desc Main
                                                         Document Page 6 of 9



Printed: 05/17/20 3:24 PM                                                                                                   Page: 4
                                                   Claims Distribution Register
                                          Case:        16-50003 NORTHWESTERN, INC.

                              Claimant /                               Amount        Amount       Paid to       Claim        Proposed
Claim#     Date      Pri            UTC            / Memo               Filed        Allowed       Date        Balance       Payment
7         02/11/16   610 Murray Supply Company, LLC                   $ 18,364.81   $ 18,364.81     $ 0.00    $ 18,364.81         $ 0.00
                         c/o Van Sickle Law, PC
                         201 Shannon Oaks Circle,Suite 200
                         Cary, NC 27511
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

8         02/16/16   610 Bartlett Controls, Inc.                         $ 615.59     $ 615.59      $ 0.00      $ 615.59          $ 0.00
                         P. O. Box 400
                         Waxhaw, NC 28173
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

9         02/17/16   610 H. M. Craig Metal & Supply Co.               $ 17,886.50   $ 17,886.50     $ 0.00    $ 17,886.50         $ 0.00
                         P. O. Box 550
                         Stanley, NC 28164-0550
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

10        02/17/16   610 Carolina Meter & Supply                       $ 3,719.62    $ 3,719.62     $ 0.00     $ 3,719.62         $ 0.00
                         P. O. Box 532233
                         Atlanta, GA 30353-2233
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

11        02/18/16   610 North American Safety Valve                   $ 1,102.76    $ 1,102.76     $ 0.00     $ 1,102.76         $ 0.00
                         1500 Iron Street
                         Kansas City, MO 64116
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

12        02/18/16   610 Nationwide Coils, Inc.                        $ 1,577.38    $ 1,577.38     $ 0.00     $ 1,577.38         $ 0.00
                         24 Foxwood Circle
                         Mount Kisco, NY 10549
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

13        02/19/16   610 Southeastern Freight Lines, Inc.                $ 248.88     $ 248.88      $ 0.00      $ 248.88          $ 0.00
                         PO Box 1691
                         Columbia, SC 29202
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

14        02/19/16   610 CURTIS MARKETING LLC                          $ 9,127.14    $ 9,127.14     $ 0.00     $ 9,127.14         $ 0.00
                         PO BOX 765
                         HILLSDALE, MI 49242
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

16        02/19/16   610 Daughtridge Sales Co., Inc.                     $ 597.50     $ 597.50      $ 0.00      $ 597.50          $ 0.00
                         PO Box 4364
                         Rocky Mount, NC 27803
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

17        02/19/16   610 Oatey S.C.S.                                    $ 420.42     $ 420.42      $ 0.00      $ 420.42          $ 0.00
                         4675 West 160th St.
                         Cleveland, OH 44135
                           <7100-00 Section 726(a)(2) General Unsecured Claims>
            Case 16-50003             Doc 111            Filed 10/05/20 Entered 10/05/20 11:40:00            Desc Main
                                                          Document Page 7 of 9



Printed: 05/17/20 3:24 PM                                                                                                   Page: 5
                                                   Claims Distribution Register
                                         Case:          16-50003 NORTHWESTERN, INC.

                              Claimant /                               Amount        Amount       Paid to       Claim        Proposed
Claim#     Date      Pri            UTC             / Memo              Filed        Allowed       Date        Balance       Payment
18        02/19/16   610 Atlantic Tube & Fitting, LLC                  $ 4,682.40    $ 4,682.40     $ 0.00     $ 4,682.40         $ 0.00
                         P. O. Box 690366
                         Charlotte, NC 28227
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

19        02/23/16   610 Industrial Sales Company                      $ 2,800.00    $ 2,800.00     $ 0.00     $ 2,800.00         $ 0.00
                         PO Box 609
                         Cumming, GA 30028
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

20        02/23/16   610 Amerisource Funding, Inc.                    $ 24,660.75   $ 24,660.75     $ 0.00    $ 24,660.75         $ 0.00
                         P.O. Box 4738
                         Houston, TX 77210-4738
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

21U-2     02/24/16   610 Internal Revenue Service                      $ 3,310.83    $ 3,310.83     $ 0.00     $ 3,310.83         $ 0.00
                         P.O. Box 7317
                         Philadelphia, PA 19101-7346
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

22        02/25/16   610 Piedmont Natural Gas Company                    $ 604.67     $ 604.67      $ 0.00      $ 604.67          $ 0.00
                         4339 S Tryon Street
                         C/O Bankruptcy
                         Charlotte, NC 28217-1733
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

24        02/26/16   610 Missouri - Kansas Supply Company              $ 3,976.43    $ 3,976.43     $ 0.00     $ 3,976.43         $ 0.00
                         PO Box 412553
                         Kansas City, MO 64141
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

25        02/29/16   610 AC Valve, Inc.                                $ 4,098.41    $ 4,098.41     $ 0.00     $ 4,098.41         $ 0.00
                         675 Mitchell Avenue
                         Woodland, WA 98674
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

26        02/29/16   610 Pratt Industrial                                $ 264.00     $ 264.00      $ 0.00      $ 264.00          $ 0.00
                         3700 Oakes Drive
                         Suite B
                         Emporia, KS 66801
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

27        02/29/16   610 Johnson Controls Inc                            $ 354.62     $ 354.62      $ 0.00      $ 354.62          $ 0.00
                         507 E Michigan St, LD-72
                         Milwaukee, WI 53202
                           <7100-00 Section 726(a)(2) General Unsecured Claims>
            Case 16-50003             Doc 111           Filed 10/05/20 Entered 10/05/20 11:40:00              Desc Main
                                                         Document Page 8 of 9



Printed: 05/17/20 3:24 PM                                                                                                     Page: 6
                                                   Claims Distribution Register
                                         Case:         16-50003 NORTHWESTERN, INC.

                              Claimant /                               Amount         Amount       Paid to        Claim        Proposed
Claim#     Date      Pri            UTC            / Memo               Filed         Allowed       Date         Balance       Payment
28 -2     03/03/16   610 CommunityOne Bank, N.A.                     $ 158,196.33   $ 158,196.33     $ 0.00    $ 158,196.33         $ 0.00
                         Attn: Special Assets
                         1017 E. Morehead Street
                         Charlotte, NC 28204
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

29        03/04/16   610 Saia Motor Freight Line Inc                     $ 173.10       $ 173.10     $ 0.00        $ 173.10         $ 0.00
                         PO Box A Station 1
                         Houma, LA 70363
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

30        03/07/16   610 Wells Fargo Vendor Financial Services,        $ 3,893.89     $ 3,893.89     $ 0.00      $ 3,893.89         $ 0.00
                         LLC
                         Bankruptcy Administration
                         PO Box 13708
                         Macon, GA 31208
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

31        03/17/16   610 Leonard Valve Comapny                           $ 500.00       $ 500.00     $ 0.00        $ 500.00         $ 0.00
                         1360 ELMWOOD AVE
                         CRANSTON, RI 02910
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

32        03/17/16   610 Monroe Sales Company, Inc.                    $ 5,892.80     $ 5,892.80     $ 0.00      $ 5,892.80         $ 0.00
                         P. O. Box 2168
                         Shelby, NC 28150
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

33        03/21/16   610 Curtis Cleaning Service                         $ 300.00       $ 300.00     $ 0.00        $ 300.00         $ 0.00
                         1936 NC Hwy. 268
                         Lenoir, NC 28645
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

34        03/28/16   610 American Express Bank FSB                     $ 1,727.55     $ 1,727.55     $ 0.00      $ 1,727.55         $ 0.00
                         c/o Becket and Lee LLP
                         PO Box 3001
                         Malvern, PA 19355-0701
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

35        03/29/16   610 Ross Valve Mfg Co Inc                         $ 7,320.60     $ 7,320.60     $ 0.00      $ 7,320.60         $ 0.00
                         PO Box 595
                         Troy, NY 12181
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

36        04/11/16   610 Boggs, Crump & Brown, PA                     $ 18,076.67    $ 18,076.67     $ 0.00     $ 18,076.67         $ 0.00
                         P O Box 2070
                         Morganton, NC 28680-2070
                           <7100-00 Section 726(a)(2) General Unsecured Claims>
            Case 16-50003                  Doc 111        Filed 10/05/20 Entered 10/05/20 11:40:00                   Desc Main
                                                           Document Page 9 of 9



Printed: 05/17/20 3:24 PM                                                                                                            Page: 7
                                                       Claims Distribution Register
                                              Case:      16-50003 NORTHWESTERN, INC.

                               Claimant /                                 Amount           Amount        Paid to         Claim        Proposed
Claim#     Date      Pri             UTC               / Memo              Filed           Allowed        Date          Balance       Payment
37        04/12/16   610 Anson Machine Works, Inc.                        $ 9,427.50      $ 9,427.50        $ 0.00      $ 9,427.50          $ 0.00
                         P. O. Box 269
                         Peachland, NC 28133
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

38        04/22/16   610 John H. Carter Co., Inc.                         $ 8,400.00      $ 8,400.00        $ 0.00      $ 8,400.00          $ 0.00
                         Dept #161
                         P. O. Box 4869
                         Houston, TX 77210-4869
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

39        04/26/16   610 Direct Capital Corporation                       $ 2,391.05      $ 2,391.05        $ 0.00      $ 2,391.05          $ 0.00
                         155 Commerce Way
                         Portsmith, NH 03801
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

40        04/29/16   610 Cooper B-Line                                    $ 1,195.62      $ 1,195.62        $ 0.00      $ 1,195.62          $ 0.00
                         c/o Eaton,Global Trade Credit
                         Department,1000 Eaton Boulevard
                         Cleveland, OH 44122-9100
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

41        05/06/16   610 Mecklenburg Valve Source, LLC                   $ 17,718.28     $ 17,718.28        $ 0.00     $ 17,718.28          $ 0.00
                         2407 Central Avenue
                         Charlotte, NC 28205
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

42 -2     05/09/16   610 Service Metal Products Company                  $ 11,116.41     $ 11,116.41        $ 0.00     $ 11,116.41          $ 0.00
                         4001 N. Kingshighway
                         St. Louis, MO 63115
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

                Total for Priority 610:    0% Paid                      $ 357,650.09    $ 357,650.09        $ 0.00    $ 357,650.09          $ 0.00

43U       06/28/16   620 NC Department of Revenue                        $ 38,501.20     $ 38,501.20        $ 0.00     $ 38,501.20          $ 0.00
                         Bankruptcy Unit
                         PO Box 1168
                         Raleigh, NC 27602-1168
                           <7200-00 Section 726(a)(3) Tardily Filed General Unsecured Claims>

                Total for Priority 620:    0% Paid                       $ 38,501.20     $ 38,501.20        $ 0.00     $ 38,501.20          $ 0.00

                                          Total for Unsecured Claims:   $ 396,151.29    $ 396,151.29        $ 0.00    $ 396,151.29          $ 0.00

                                                      Total for Case:   $ 636,129.55    $ 626,665.04   $ 35,869.79    $ 590,795.25     $ 46,097.58
